Title: From George Washington to Lieutenant Colonel Anthony Walton White, 20 March 1777
From: Washington, George
To: White, Anthony Walton



Dear Sir,
Morristown March 20th 1777.

I have been honoured with your favour of the 15th Instant. The Reasons for your being overlooked in the appointments of this State, you are, no doubt, as well or better acquainted with, than I am, Some I have heard assigned.
It was my wish to serve you: It is still my wish to do so; but I have been told, that your manner of leaving the Northern Army, was inconsistent with the Character of an Officer. This is not all. I am also told, that you have unfortunately indulged yourself in a loose, unguarded way of talking, which has often brought your own veracity in question, and trouble upon others. This, Sir, I should not have taken the liberty of mentioning, were I not still disposed to serve you, and find that the latter, has but too much influence upon the Corps I wished to get you into. Motives of friendship, therefore, have induced me to hint this matter to you; and your own good sense will excuse the freedom, when I assure you that my intentions are good.
I have no design of raising any more Horse, ’till I see how those now on Foot can be equipped. But, possibly, it may be in my power to give you some other Appointment; especially, If I could be convinced, that such foibles as must forever stain a Character could be done away. For believe me, Sir, it is considered as a very exceptionable part of yours, and what most people, with whom I have conversed, are afraid of as hurtful to the good harmony of a Corps, and dangerous to the peace of Society.
This Letter is altogether private: No person, but yourself, is acquainted with the contents of it; and but for the inclination I have to serve you, you also would be uninformed of my sentiments, and wishes for a reformation. I am, Sir, Your most obt servant,

G. Washington.

